DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission has been entered.
Claim Interpretation
Claim terms are understood as illustrated below:

    PNG
    media_image1.png
    1155
    2500
    media_image1.png
    Greyscale

Response to Arguments
	Applicant's arguments have been fully considered.
Applicant’s arguments, have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made:
Applicant “amends independent claim 1 to recite that the reservoir tank is configured to tilt in relation to the lifting platform in order to separate a cured portion of the one or more forming materials from the bottom surface of the reservoir tank; Presents new independent claim 27, which implements this limitation”
Examiner presents:
Syao (US 20150064298 A1) teaches a similar apparatus (Fig 1) and suggests tilting the tank (see Fig 2-8) “In order to preserve printed fine structure, especially when the cured area is large, or the printed object is mechanically weak” [P0009]
Liverman (US 20150183168 A1) teaches a similar apparatus (Fig 9) and “providing a vat stepper motor for tilting the vat away from a work surface to peel a completed work layer from the vat bottom” (Claim 19, Fig 9)
Applicant “Presents new independent claim 34 that recites a wiper or scraper configured to remove debris from the bottom surface of the reservoir tank.”
Examiner presents:
Gruber (US 20160279869 A1) teaches a similar apparatus (Fig 1) wherein “doctor blades are moved in a constant distance to the vat bottom along the vat bottom” [P0012]
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the 
In claim 27 and 35, the feature(s) of “a passive hinge coupled to the reservoir that enables the reservoir tank to be lifted upward and returned to an initial position by the movement of the lifting platform during one or more printing cycles of the system” must be shown or canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 30 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. 
In reference to claim 30, the claim lacks antecedent basis for the feedback system and it appears that it should depend on claim 28.
In reference to claim 34-39, the claim have claim dependency issues. Claims 34 and 35 depend on themselves. Claims 36-39 suffer from similar or related issues.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 28-30 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
In reference to claim 28-30, “a motor coupled to the reservoir tank and configured to lift the reservoir tank upward and to return the reservoir tank to an initial position during one or more printing cycles of the system” 
“a feedback system configured to obtain an accurate position of the reservoir tank so that the reservoir tank tilts into a same location during one or more printing cycles of the system” were not described in the specification and do not appear to be illustrated by the drawings. 
Although the specification teaches that tilting is performed with a motor and a feedback system may be used for tilting [P0086 of publication], it does not necessarily disclose lifting the reservoir. Tilting could be performed by lowering and there is no disclosure that the tilting occurs one way or another.
The question "is 'not a question of whether one skilled in the art might be able to construct the patentee's device from the teachings of the disclosure . . . . Rather, it is a question whether the application necessarily discloses that particular device."' Lockwood v. American Airlines, Inc., 107 F.3d 1565, 1572 (Fed. Cir. 1997) (quoting Jepson v. Coleman, 314 F.2d 533, 536 (CCPA 1963)). See also Ariad Pharmaceuticals, Inc. v. Eli Lilly and Co., 598 F.3d 1336, 1352 (Fed. Cir. 2010) ("[W]e have repeatedly stated that actual 'possession' or reduction to practice outside of the specification is not enough. Rather, . . . it is the specification itself that must demonstrate possession."). "A description which renders obvious the invention for which an earlier filing date is sought is not sufficient." Lockwood, 107 F.3d at 1572.
It is not enough that one skilled in the art could build a component to achieve the claimed function because the specification must explain how the inventor intends to achieve the claimed function to satisfy the written description requirement.

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 2, 4-6, 8-9, 12-15, 27-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kikuchi (US 20080174050 A1) in view of Yaling (US 20160303795 A1) in view of Syao (US 20150064298 A1)
	In reference to claim 1 and 26, Kikuchi discloses a three-dimensional printing system (“three-dimensional molding device” [Abstract]. See Fig 1-2, annotated portion shown below), comprising:

    PNG
    media_image2.png
    424
    770
    media_image2.png
    Greyscale

a reservoir tank having a bottom surface and at least one side wall, the bottom surface and the at least one side wall which form an interior of the reservoir tank, the reservoir tank to store within the interior one or more forming materials that are responsive to electromagnetic radiation of a defined range of wavelengths to form a solid material (“a receptacle 18, which is configured to retain light-curing resin to be irradiated by the light” [P0029] and “receptacle 18, the translucent plate 24, through which the light from the mirror 16 penetrates, is configured as the bottom plate” [P0032]);
a projector to project electromagnetic radiation … towards the reservoir tank to cure a portion of the one or more forming materials stored in the reservoir tank to form in the reservoir tank at least a section of a solid object comprised of the solid material (“Light is then irradiated from the light source 12 onto the light-curing resin positioned in the gap between the surface of the membrane 26 and the bottom surface 20b of the three-dimensional molded object holding plate 20” [P0044].); and
a lifting platform moveable in a direction perpendicular to the bottom surface of the reservoir tank, the lifting platform to move the solid object perpendicularly away from the bottom surface after the section of the solid object is formed, whereby additional sections of the solid object can be formed in the interior of the reservoir tank (“a drive means 22 that moves the three-dimensional molded object holding plate 20 up and down” [P0029]. See Fig 2.).
Kikuchi discloses light is projected on and through the bottom plate to cure the resin, but does not specifically indicate that the light includes the defined range of wavelengths. However, if the light is for curing a resin then it would be obvious to provide the light to include the defined range of wavelengths for curing the resin.
Kikuchi further discloses wherein the reservoir tank further comprises a top drum assembly (“frame body 28” [P0032]) a base assembly (“a translucent plate 24” [P0031]), and a membrane interposed between the top drum assembly and the base assembly (“membrane 26” [P0031]. Figures 1-2 show the middle layer is located between top and bottom assemblies). 
Kikuchi further discloses wherein the membrane is comprised of a hydrophobic membrane (“the membrane comprises a polyethylene terephthalate (PET) film coated with a fluorosilicone mold-releasing material” [P0015].)
Kikuchi notes that the membrane should be restored to an original flat state after printing a part [0049], but Kikuchi does not specify that the hydrophobic membrane layer is stretched between a top stretcher wall of the drum assembly and an inner wall of the bottom portion of the reservoir.
In the same field of endeavor or reasonably pertinent to the particular problem faced by the inventor, substrates for SLA/DLP 3d printing ([0004] and  see Fig 5B, shown below), Yaling discloses that by stretching a layer between a top stretcher wall of a drum assembly and an inner wall of a bottom portion, a layer can be maintained in a flat configuration (“a film tightening mechanism 150 may be optionally provided to stretch the film 102, thereby creating tension in the film 102 and keeping the film 102 substantially flat without ripples. The tightening mechanism 150 is preferably incorporated into the reservoir 108. For example, the tightening mechanism 150 may include a round shaped reservoir equipped with an equiaxial stretching mechanism, as seen in FIGS. 6A and 6B. Film 102 may be put inside a film holder that includes two parts 600 and 602 with an elastic gasket in between. The film holder 600 and 602 may be compressed by a cover cap 604 that has an internal thread and a base 606 of reservoir that has a corresponding external thread… the film 102 may be stretched under the force of the extruded cylinder and to form a flat state, that is a substantially flat surface without ripples” [0038]. 
Also see Fig 6A-B in view of Fig 5B, copied below, which shows that the film 102 and drum assembly 150 of Yaling is analogous to the drum assembly having a hydrophobic membrane stretched between a top stretcher wall of the drum assembly and an inner wall of the bottom portion of the reservoir tank as claimed. Elements 600 and 602 are described as being compressible and could also be considered part of the membrane since they would necessarily provide retention of the resin in the receptacle. For the purpose of the rejection, the membrane is considered to comprise elements 600, 102, and 602 and the top stretcher wall is 604).

    PNG
    media_image3.png
    352
    542
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    613
    845
    media_image4.png
    Greyscale

The combination would be achievable by integrating the structure for retaining the membrane of Yaling including the top stretcher wall of the drum assembly and an inner wall of the bottom portion of the reservoir tank in order to stretch the hydrophobic membrane to maintain a flat shape. Kikuchi requires that the membrane has a flat shape between objects. Thus, using Yaling to stretch and flatten the membrane would not cause the combination to fail.
Therefore, it would have been obvious to one of ordinary skill in the art with a reasonable expectation of success before the effective filing date of the claimed invention to integrate the top stretcher wall of the drum assembly and an inner wall of the bottom portion of the reservoir tank in order to stretch the hydrophobic membrane to maintain a flat shape. 
 A person having ordinary skill in the art would have been specifically motivated to integrate the top stretcher wall of the drum assembly and an inner wall of the bottom portion of the reservoir tank in order to stretch the hydrophobic membrane to maintain a flat shape since Kikuchi requires that the membrane has a flat shape between objects; and in order to combine prior art elements according to known methods to yield predictable results; and/or apply a known technique to a known device (method, or product) ready for improvement to yield predictable results.
Kikuchi further discloses “detaching the cured three-dimensional molded object from the membrane by shifting up the three-dimensional molded object holding plate, and detaching the three-dimensional molded object from the three-dimensional molded object holding plate by bending the three-dimensional molded object holding plate when the production of the three-dimensional molded object is completed” [P0018 and See Fig 3, shown below] but does not specifically teach tilting.

    PNG
    media_image5.png
    257
    532
    media_image5.png
    Greyscale


In the same field of endeavor or reasonably pertinent to the particular problem faced by the inventor, system and method for three-dimensional printing, Syao teaches a similar apparatus (Fig 1) and suggests tilting the tank (see Fig 2-8) “In order to preserve printed fine structure, especially when the cured area is large, or the printed object is mechanically weak” [P0009]
The combination would be achievable by integrating tilting means as taught by Syao in to the system.
Therefore, it would have been obvious to one of ordinary skill in the art with a reasonable expectation of success before the effective filing date of the claimed invention to configure the system wherein the reservoir tank is configured to tilt in relation to the lifting platform in order to separate a cured portion of the one or more forming materials from the bottom surface of the reservoir tank.
A person having ordinary skill in the art would have been specifically motivated to integrating tilting means as taught by Syao in to the system “In order to preserve printed fine structure, especially when the cured area is large, or the printed object is mechanically weak” [P0009]; and to combine prior art elements according to known methods to yield predictable results; achieve the simple substitution of one known element for another to obtain predictable results; use of known technique to improve similar devices (methods, or products) in the same way; apply a known technique to a known device (method, or product) ready for improvement to yield predictable results; and/or choose from a finite number of identified, predictable solutions, with a reasonable expectation of success.
	In reference to claim 2, the combination discloses the system of claim 1.
Kikuchi further discloses wherein the projector is controlled to project electromagnetic radiation only in a range of wavelengths that consists of blue and ultraviolet light (“ultraviolet light” [P0003]).
	In reference to claim 4, the combination discloses the system of claim 1.
Kikuchi further discloses wherein the stretched hydrophobic material is in the shape of a drum (“the membrane 26” [P0032]. See Fig 2).
Yaling similarly teaches that the stretched hydrophobic material in the shape of a drum (Fig 6 A-B).
	In reference to claim 5, the combination discloses the system of claim 1.
Kikuchi further discloses wherein the reservoir tank further comprises a base assembly (“a translucent plate 24” [P0031]), and a middle layer interposed between the top drum assembly and the base assembly (“membrane 26” [P0031]. Figures show membrane middle layer is located between top and bottom assemblies). 
Yaling further discloses wherein the drum assembly of the reservoir tank further comprises a top drum assembly and a base assembly with a middle layer there between (“cover cap 604 and the base 606” [P0038]. The figures show a membrane middle layer is located between top and bottom assemblies).  The combination as described in claim 1 would result in the claimed structure.
	In reference to claim 6, the combination discloses the system of claim 1.
Kikuchi further discloses wherein the middle layer is comprised of a self-lubricating material (“the membrane comprises a polyethylene terephthalate (PET) film coated with a fluorosilicone mold-releasing material” [P0015]. See instant PGPUB P0069 which describes self-lubricating materials as encompassing silicone.).
	In reference to claim 8-9, the combination discloses the system of claim 1.
Kikuchi further discloses wherein the wherein the middle layer is a film that prevents bubbles from forming in the forming material stored within the reservoir tank; and wherein the top drum assembly is a single use assembly to contain forming materials for a single printing session (Kikuchi discloses the same structure as claimed and thus meets the claim. Claims to a structure (e.g., system, apparatus, etc.) must be distinguished by their structure, not intended use).
	In reference to claim 12-13, the combination discloses the system of claim 1.
Kikuchi further discloses wherein the projector is operable to project electromagnetic radiation in a range of 365 or 405 nanometers to 410 nanometers (“ultraviolet light” [P0003] encompasses and renders the claim obvious).
	In reference to claim 14, the combination discloses the system of claim 1.
Kikuchi discloses light is projected on and through the bottom plate to cure the resin, but does not specifically indicate that the light includes the defined range of wavelengths. However, if the light is for curing a resin then it would be obvious to provide the bottom surface of the reservoir tank as transparent to electromagnetic radiation in at least the defined range of wavelengths so that when the projector projects the electromagnetic radiation into the reservoir tank via the bottom surface, the resin can be cured as required by Kikuchi.
	In reference to claim 15, the combination discloses the system of claim 1.
Kikuchi discloses a controller including at least one processor and at least one nontransitory processor readable medium that stores at least one of processor-executable instructions and data, which when executed by the at least one processor, cause the at least one processor to iteratively; cause the projector to project spatial pattern of the electromagnetic radiation into the reservoir tank to form each of respective additional section of the solid object; and cause the lifting platform to move away from the bottom of the reservoir tank as each of respective additional section of the solid object is formed (See “computer” [P0029 and P0040]. Kikuchi’s description of how the computer controls the system, while worded differently, is the same as the claimed controller.)
	In reference to claim 27-30, the combination discloses the system of claim 26.
Syao further discloses a passive hinge coupled to the reservoir that enables the reservoir tank to be lifted upward and returned to an initial position by the movement of the lifting platform during one or more printing cycles of the system (Fig 2-8).
a motor coupled to the reservoir tank and configured to lift the reservoir tank upward and to return the reservoir tank to an initial position during one or more printing cycles of the system (“Active peeling action has been done by an actuator to tilt a non-flexible resin tank downward” [P0009] is recognized by Syao as an art recognized alternative to using a passive hinge. A motor is an obvious species in the genus of actuator.
Also, see “the tank 2 a partially moves upward freely relative to the supporting body 6 a around the anchored portion 24 a.” [P0052], which explains that the tank would move upward via coupling to the motor due to attachment to the build platform as illustrated in Fig 2B);
feedback system configured to obtain an accurate position of the reservoir tank so that the reservoir tank tilts into a same location during one or more printing cycles of the system the feedback system comprises of one or more sensors or one or more servo motors (“sensor 14 (e.g., a dynamometer) installed on the supporting body 6 a underneath the transparent bottom plate 20 a can monitor separation force in real time and feed the measurement back to a computer algorithm for adaptive lifting height and speed. Equipped with the adaptive lifting mechanism, printing process is faster and more reliable” [P0053]. In other words, Syao applied feedback system for the same purpose as claimed when the tank would be coupled to the motor due to attachment to the build platform as illustrated in Fig 2B)
Claim 3 and 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kikuchi (US 20080174050 A1) in view of Yaling (US 20160303795 A1) in view of Syao (US 20150064298 A1) and further in view of Kuijpers (US 20180200948 A1).
	In reference to claims 3, the combination discloses the system of claim 1.
Kikuchi further discloses that a mirror is used to project the light (e.g., see P0011 and P0029), however, Kikuchi does not disclose wherein the projector specifically comprises a micromirror device chip having a resolution of 1200 pixels X 800 pixels.
In the same field of endeavor or reasonably pertinent to the particular problem faced by the inventor, systems for three-dimensional printing, Kuijpers discloses that a radiation source for systems for three-dimensional printing can comprise “a 4K beamer or DLP beamer” (P0017). A 4k DLP beamer encompasses a micromirror device chip having a resolution of 1200 pixels X 800 pixels -- 4k refers to about 4000x2000 pixels which necessarily includes 1200x800 pixels.
The combination would be achievable by integrating the Kuijpers projector into the Kikuchi system.
Kuijpers further explains that the use of a projector having a sufficient size to irradiate the entire build frame is advantageous (P0060).
Therefore, it would have been obvious to one of ordinary skill in the art with a reasonable expectation of success before the effective filing date of the claimed invention to configure the system such that the projector further comprises a micromirror device chip having a resolution of 1200 pixels X 800 pixels.
A person having ordinary skill in the art would have been specifically motivated to integrate the Kuijpers projector into the Kikuchi system in order to provide the benefit of doing so as taught by Kuijpers (e.g., see P0060); and/or to achieve the simple substitution of one known element for another to obtain predictable results.
	In reference to claims 10-11, the combination discloses the system of claim 1.
Kikuchi does not disclose wherein the reservoir tank further includes one or more sensors to detect contaminants or debris within the forming material or on a surface that forms the interior of the reservoir tank; and wherein the reservoir tank further includes a filtration system to remove impurities from the forming materials
In the same field of endeavor or reasonably pertinent to the particular problem faced by the inventor, systems for three-dimensional printing, Kuijpers discloses that when large particles are in the resin they cause defects (P0015) and that these large particles can be removed by a filter (P0015 and P0057). Furthermore, Kuijpers discloses both a sensor for monitoring the filter (P0015) and a health monitor (P0054) either or both the filter sensor and/or health monitor would read on the claimed sensor. 
The combination would be achievable by integrating the Kuijpers large particle contaminant abatement means into the system of Kikuchi including the filter and filter sensor and/or health monitor.
Therefore, it would have been obvious to one of ordinary skill in the art with a reasonable expectation of success before the effective filing date of the claimed invention to configure the system such that the reservoir tank further includes one or more sensors to detect contaminants or debris within the forming material or on a surface that forms the interior of the reservoir tank; and wherein the reservoir tank further includes a filtration system to remove impurities from the forming materials.
A person having ordinary skill in the art would have been specifically motivated to integrate the Kuijpers large particle contaminant abatement means into the system of Kikuchi including the filter and filter sensor and/or health monitor in order to reduce the occurrence of damage to the part as suggested by Kuijpers, and/or in order to combine prior art elements according to known methods to yield predictable results; use of known technique to improve similar devices (methods, or products) in the same way; and/or apply a known technique to a known device (method, or product) ready for improvement to yield predictable results.
Claim 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kikuchi (US 20080174050 A1) in view of Yaling (US 20160303795 A1) in view of Syao (US 20150064298 A1) and further in view of Gruber (US 20160279869 A1) 
	In reference to claim 31, the combination discloses the system of claim 26.
	Kikuchi does not teach a wiper as claimed.
In the same field of endeavor or reasonably pertinent to the particular problem faced by the inventor, system for three-dimensional printing, Gruber teaches a similar apparatus (Fig 1) wherein “doctor blades are moved in a constant distance to the vat bottom along the vat bottom” [P0012].
The combination would be achievable by integrating the blade that moves along the vat bottom of Gruber in to the system.
Therefore, it would have been obvious to one of ordinary skill in the art with a reasonable expectation of success before the effective filing date of the claimed invention to configure the system to comprise a wiper or scraper configured to remove debris from the bottom surface of the reservoir tank.
A person having ordinary skill in the art would have been specifically motivated to integrate the blade that moves along the vat bottom of Gruber in to the system in order to process highly viscous materials (“Owing to the high viscosity of the material, however, it does not flow by itself back into the exposed region between the lower side of the shaped body part and the vat bottom so that material recesses or “holes” can remain here” [P0049] and “doctor blade arrangement 11 is employed after the build platform has been raised as shown in FIG. 3, and serves the purpose to uniformly distribute the material 6 while setting a given layer thickness in order to balance the material deficit in the region of build platform 5 and to replenish new material if necessary” [P0050]); and to combine prior art elements according to known methods to yield predictable results; achieve the simple substitution of one known element for another to obtain predictable results; use of known technique to improve similar devices (methods, or products) in the same way; and/or apply a known technique to a known device (method, or product) ready for improvement to yield predictable results.
Claim 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kikuchi (US 20080174050 A1) in view of Yaling (US 20160303795 A1) in view of Syao (US 20150064298 A1) and further in view of Stadlmann (US 20180370136 A1) 
	In reference to claim 32, the combination discloses the system of claim 26.
	Kikuchi does not teach a seal as claimed. 
In the same field of endeavor or reasonably pertinent to the particular problem faced by the inventor, system for three-dimensional printing, Stadlmann teaches “a stereolithography device (1), a three-dimensional object (2) is generated by curing a photosensitive substance (3) under the action of specific radiation, wherein the device includes a support unit, a radiation source (8) for generating the radiation, and a cartridge unit (10) that can be positioned on the support unit and removed therefrom. The cartridge unit (10) includes an interior space (140) surrounded by a casing (14),” (Abstract) and “casing may comprise sealing elements” [P0026]; and “the casing may have a cylindrical or prismatic shape” [P0077].
The combination would be achievable by adapting the sealing casing to the drum assembly of the combination. 
Therefore, it would have been obvious to one of ordinary skill in the art with a reasonable expectation of success before the effective filing date of the claimed invention to configure the system such that the reservoir tank comprises a single-use drum assembly having a protective seal to enclose the one or more forming materials inside the reservoir tank.
A person having ordinary skill in the art would have been specifically motivated to adapt the sealing casing to the drum assembly of the combination in order to provide the resin in the form of a removable cartridge as taught by Stadlmann provides “particular advantage is yielded with the cartridge system (cartridge unit) according to the invention due to the simple and contamination-free insertion and removal into and out of the stereolithography apparatus” and provides “simplified, trouble-free, economical, preferably continuous, and easy-to-document generation of three-dimensional objects” and to combine prior art elements according to known methods to yield predictable results; achieve the simple substitution of one known element for another to obtain predictable results; use of known technique to improve similar devices (methods, or products) in the same way; and/or apply a known technique to a known device (method, or product) ready for improvement to yield predictable results.
Claim 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kikuchi (US 20080174050 A1) in view of Yaling (US 20160303795 A1) in view of Gruber (US 20160279869 A1)
	In reference to claim 1 and 26, Kikuchi discloses a three-dimensional printing system (“three-dimensional molding device” [Abstract]. See Fig 1-2, annotated portion shown below), comprising:

    PNG
    media_image2.png
    424
    770
    media_image2.png
    Greyscale

a reservoir tank having a bottom surface and at least one side wall, the bottom surface and the at least one side wall which form an interior of the reservoir tank, the reservoir tank to store within the interior one or more forming materials that are responsive to electromagnetic radiation of a defined range of wavelengths to form a solid material (“a receptacle 18, which is configured to retain light-curing resin to be irradiated by the light” [P0029] and “receptacle 18, the translucent plate 24, through which the light from the mirror 16 penetrates, is configured as the bottom plate” [P0032]);
a projector to project electromagnetic radiation … towards the reservoir tank to cure a portion of the one or more forming materials stored in the reservoir tank to form in the reservoir tank at least a section of a solid object comprised of the solid material (“Light is then irradiated from the light source 12 onto the light-curing resin positioned in the gap between the surface of the membrane 26 and the bottom surface 20b of the three-dimensional molded object holding plate 20” [P0044].); and
a lifting platform moveable in a direction perpendicular to the bottom surface of the reservoir tank, the lifting platform to move the solid object perpendicularly away from the bottom surface after the section of the solid object is formed, whereby additional sections of the solid object can be formed in the interior of the reservoir tank (“a drive means 22 that moves the three-dimensional molded object holding plate 20 up and down” [P0029]. See Fig 2.).
Kikuchi discloses light is projected on and through the bottom plate to cure the resin, but does not specifically indicate that the light includes the defined range of wavelengths. However, if the light is for curing a resin then it would be obvious to provide the light to include the defined range of wavelengths for curing the resin.
Kikuchi further discloses wherein the reservoir tank further comprises a top drum assembly (“frame body 28” [P0032]) a base assembly (“a translucent plate 24” [P0031]), and a membrane interposed between the top drum assembly and the base assembly (“membrane 26” [P0031]. Figures 1-2 show the middle layer is located between top and bottom assemblies). 
Kikuchi further discloses wherein the membrane is comprised of a hydrophobic membrane (“the membrane comprises a polyethylene terephthalate (PET) film coated with a fluorosilicone mold-releasing material” [P0015].)
Kikuchi notes that the membrane should be restored to an original flat state after printing a part [0049], but Kikuchi does not specify that the hydrophobic membrane layer is stretched between a top stretcher wall of the drum assembly and an inner wall of the bottom portion of the reservoir.
In the same field of endeavor or reasonably pertinent to the particular problem faced by the inventor, substrates for SLA/DLP 3d printing ([0004] and  see Fig 5B, shown below), Yaling discloses that by stretching a layer between a top stretcher wall of a drum assembly and an inner wall of a bottom portion, a layer can be maintained in a flat configuration (“a film tightening mechanism 150 may be optionally provided to stretch the film 102, thereby creating tension in the film 102 and keeping the film 102 substantially flat without ripples. The tightening mechanism 150 is preferably incorporated into the reservoir 108. For example, the tightening mechanism 150 may include a round shaped reservoir equipped with an equiaxial stretching mechanism, as seen in FIGS. 6A and 6B. Film 102 may be put inside a film holder that includes two parts 600 and 602 with an elastic gasket in between. The film holder 600 and 602 may be compressed by a cover cap 604 that has an internal thread and a base 606 of reservoir that has a corresponding external thread… the film 102 may be stretched under the force of the extruded cylinder and to form a flat state, that is a substantially flat surface without ripples” [0038]. 
Also see Fig 6A-B in view of Fig 5B, copied below, which shows that the film 102 and drum assembly 150 of Yaling is analogous to the drum assembly having a hydrophobic membrane stretched between a top stretcher wall of the drum assembly and an inner wall of the bottom portion of the reservoir tank as claimed. Elements 600 and 602 are described as being compressible and could also be considered part of the membrane since they would necessarily provide retention of the resin in the receptacle. For the purpose of the rejection, the membrane is considered to comprise elements 600, 102, and 602 and the top stretcher wall is 604).

    PNG
    media_image3.png
    352
    542
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    613
    845
    media_image4.png
    Greyscale

The combination would be achievable by integrating the structure for retaining the membrane of Yaling including the top stretcher wall of the drum assembly and an inner wall of the bottom portion of the reservoir tank in order to stretch the hydrophobic membrane to maintain a flat shape. Kikuchi requires that the membrane has a flat shape between objects. Thus, using Yaling to stretch and flatten the membrane would not cause the combination to fail.
Therefore, it would have been obvious to one of ordinary skill in the art with a reasonable expectation of success before the effective filing date of the claimed invention to integrate the top stretcher wall of the drum assembly and an inner wall of the bottom portion of the reservoir tank in order to stretch the hydrophobic membrane to maintain a flat shape. 
 A person having ordinary skill in the art would have been specifically motivated to integrate the top stretcher wall of the drum assembly and an inner wall of the bottom portion of the reservoir tank in order to stretch the hydrophobic membrane to maintain a flat shape since Kikuchi requires that the membrane has a flat shape between objects; and in order to combine prior art elements according to known methods to yield predictable results; and/or apply a known technique to a known device (method, or product) ready for improvement to yield predictable results.
	Kikuchi does not teach a wiper as claimed.
In the same field of endeavor or reasonably pertinent to the particular problem faced by the inventor, system for three-dimensional printing, Gruber teaches a similar apparatus (Fig 1) wherein “doctor blades are moved in a constant distance to the vat bottom along the vat bottom” [P0012].
The combination would be achievable by integrating the blade that moves along the vat bottom of Gruber in to the system.
Therefore, it would have been obvious to one of ordinary skill in the art with a reasonable expectation of success before the effective filing date of the claimed invention to configure the system to comprise a wiper or scraper configured to remove debris from the bottom surface of the reservoir tank.
A person having ordinary skill in the art would have been specifically motivated to integrate the blade that moves along the vat bottom of Gruber in to the system in order to process highly viscous materials (“Owing to the high viscosity of the material, however, it does not flow by itself back into the exposed region between the lower side of the shaped body part and the vat bottom so that material recesses or “holes” can remain here” [P0049] and “doctor blade arrangement 11 is employed after the build platform has been raised as shown in FIG. 3, and serves the purpose to uniformly distribute the material 6 while setting a given layer thickness in order to balance the material deficit in the region of build platform 5 and to replenish new material if necessary” [P0050]); and to combine prior art elements according to known methods to yield predictable results; achieve the simple substitution of one known element for another to obtain predictable results; use of known technique to improve similar devices (methods, or products) in the same way; and/or apply a known technique to a known device (method, or product) ready for improvement to yield predictable results.
	In reference to claims 34, 35, 36, 37, 38, and 39, the prior art teaches the features as claimed. See rejections of claims 1, 27, 28, 29, 30, and 32 respectively. 
Claim 1, 26-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kikuchi (US 20080174050 A1) in view of Yaling (US 20160303795 A1) in view of Liverman (US 20150183168 A1) 
Similar to rejection of claim 1 above, however, Syao is replaced with Liverman for teaching the tilting means 
	In reference to claim 1 and 26, Kikuchi discloses a three-dimensional printing system (“three-dimensional molding device” [Abstract]. See Fig 1-2, annotated portion shown below), comprising:

    PNG
    media_image2.png
    424
    770
    media_image2.png
    Greyscale

a reservoir tank having a bottom surface and at least one side wall, the bottom surface and the at least one side wall which form an interior of the reservoir tank, the reservoir tank to store within the interior one or more forming materials that are responsive to electromagnetic radiation of a defined range of wavelengths to form a solid material (“a receptacle 18, which is configured to retain light-curing resin to be irradiated by the light” [P0029] and “receptacle 18, the translucent plate 24, through which the light from the mirror 16 penetrates, is configured as the bottom plate” [P0032]);
a projector to project electromagnetic radiation … towards the reservoir tank to cure a portion of the one or more forming materials stored in the reservoir tank to form in the reservoir tank at least a section of a solid object comprised of the solid material (“Light is then irradiated from the light source 12 onto the light-curing resin positioned in the gap between the surface of the membrane 26 and the bottom surface 20b of the three-dimensional molded object holding plate 20” [P0044].); and
a lifting platform moveable in a direction perpendicular to the bottom surface of the reservoir tank, the lifting platform to move the solid object perpendicularly away from the bottom surface after the section of the solid object is formed, whereby additional sections of the solid object can be formed in the interior of the reservoir tank (“a drive means 22 that moves the three-dimensional molded object holding plate 20 up and down” [P0029]. See Fig 2.).
Kikuchi discloses light is projected on and through the bottom plate to cure the resin, but does not specifically indicate that the light includes the defined range of wavelengths. However, if the light is for curing a resin then it would be obvious to provide the light to include the defined range of wavelengths for curing the resin.
Kikuchi further discloses wherein the reservoir tank further comprises a top drum assembly (“frame body 28” [P0032]) a base assembly (“a translucent plate 24” [P0031]), and a membrane interposed between the top drum assembly and the base assembly (“membrane 26” [P0031]. Figures 1-2 show the middle layer is located between top and bottom assemblies). 
Kikuchi further discloses wherein the membrane is comprised of a hydrophobic membrane (“the membrane comprises a polyethylene terephthalate (PET) film coated with a fluorosilicone mold-releasing material” [P0015].)
Kikuchi notes that the membrane should be restored to an original flat state after printing a part [0049], but Kikuchi does not specify that the hydrophobic membrane layer is stretched between a top stretcher wall of the drum assembly and an inner wall of the bottom portion of the reservoir.
In the same field of endeavor or reasonably pertinent to the particular problem faced by the inventor, substrates for SLA/DLP 3d printing ([0004] and  see Fig 5B, shown below), Yaling discloses that by stretching a layer between a top stretcher wall of a drum assembly and an inner wall of a bottom portion, a layer can be maintained in a flat configuration (“a film tightening mechanism 150 may be optionally provided to stretch the film 102, thereby creating tension in the film 102 and keeping the film 102 substantially flat without ripples. The tightening mechanism 150 is preferably incorporated into the reservoir 108. For example, the tightening mechanism 150 may include a round shaped reservoir equipped with an equiaxial stretching mechanism, as seen in FIGS. 6A and 6B. Film 102 may be put inside a film holder that includes two parts 600 and 602 with an elastic gasket in between. The film holder 600 and 602 may be compressed by a cover cap 604 that has an internal thread and a base 606 of reservoir that has a corresponding external thread… the film 102 may be stretched under the force of the extruded cylinder and to form a flat state, that is a substantially flat surface without ripples” [0038]. 
Also see Fig 6A-B in view of Fig 5B, copied below, which shows that the film 102 and drum assembly 150 of Yaling is analogous to the drum assembly having a hydrophobic membrane stretched between a top stretcher wall of the drum assembly and an inner wall of the bottom portion of the reservoir tank as claimed. Elements 600 and 602 are described as being compressible and could also be considered part of the membrane since they would necessarily provide retention of the resin in the receptacle. For the purpose of the rejection, the membrane is considered to comprise elements 600, 102, and 602 and the top stretcher wall is 604).

    PNG
    media_image3.png
    352
    542
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    613
    845
    media_image4.png
    Greyscale

The combination would be achievable by integrating the structure for retaining the membrane of Yaling including the top stretcher wall of the drum assembly and an inner wall of the bottom portion of the reservoir tank in order to stretch the hydrophobic membrane to maintain a flat shape. Kikuchi requires that the membrane has a flat shape between objects. Thus, using Yaling to stretch and flatten the membrane would not cause the combination to fail.
Therefore, it would have been obvious to one of ordinary skill in the art with a reasonable expectation of success before the effective filing date of the claimed invention to integrate the top stretcher wall of the drum assembly and an inner wall of the bottom portion of the reservoir tank in order to stretch the hydrophobic membrane to maintain a flat shape. 
 A person having ordinary skill in the art would have been specifically motivated to integrate the top stretcher wall of the drum assembly and an inner wall of the bottom portion of the reservoir tank in order to stretch the hydrophobic membrane to maintain a flat shape since Kikuchi requires that the membrane has a flat shape between objects; and in order to combine prior art elements according to known methods to yield predictable results; and/or apply a known technique to a known device (method, or product) ready for improvement to yield predictable results.
Kikuchi further discloses “detaching the cured three-dimensional molded object from the membrane by shifting up the three-dimensional molded object holding plate, and detaching the three-dimensional molded object from the three-dimensional molded object holding plate by bending the three-dimensional molded object holding plate when the production of the three-dimensional molded object is completed” [P0018 and See Fig 3, shown below] but does not specifically teach tilting.

    PNG
    media_image5.png
    257
    532
    media_image5.png
    Greyscale


In the same field of endeavor or reasonably pertinent to the particular problem faced by the inventor, system and method for three-dimensional printing, Liverman teaches a similar apparatus (Fig 9) and “providing a vat stepper motor for tilting the vat away from a work surface to peel a completed work layer from the vat bottom” (Claim 19, Fig 9) and “Manufacturing assembly 10 may further include at least one microcontroller 40. The at least one microcontroller 40 may be utilized to meet the demands of both stepper drivers and encoders implemented in manufacturing assembly 10. In some embodiments, the at least one microcontroller 40 may be an advanced microcontroller” [P0034]. An encoder connected to stepper motor and encoder is a feedback system.
The combination would be achievable by integrating tilting means as taught by Liverman in to the system.
Therefore, it would have been obvious to one of ordinary skill in the art with a reasonable expectation of success before the effective filing date of the claimed invention to configure the system wherein the reservoir tank is configured to tilt in relation to the lifting platform in order to separate a cured portion of the one or more forming materials from the bottom surface of the reservoir tank.
A person having ordinary skill in the art would have been specifically motivated to integrating tilting means as taught by Liverman in to the system “to peel a completed work layer from the vat bottom” (Claim 19); and to combine prior art elements according to known methods to yield predictable results; achieve the simple substitution of one known element for another to obtain predictable results; use of known technique to improve similar devices (methods, or products) in the same way; apply a known technique to a known device (method, or product) ready for improvement to yield predictable results; and/or choose from a finite number of identified, predictable solutions, with a reasonable expectation of success.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20130337100 A1 teaches a system comprising a tank 2, projector, 4, platform 5, and wiper 8/9/10 as claimed.

    PNG
    media_image6.png
    298
    507
    media_image6.png
    Greyscale

US 5122441 A teaches a system comprising a tank 207 projector, 214, platform 220, and wiper (“means of providing the thin layers of fluid more quickly using a doctor blade and of controlling the level in a vat of fluid” or possibly element 236) as claimed.

    PNG
    media_image7.png
    342
    536
    media_image7.png
    Greyscale

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS R KRASNOW whose telephone number is (571)270-1154. The examiner can normally be reached M-R: 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Zhao can be reached on 571-270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS R KRASNOW/Examiner, Art Unit 1744